Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 89 with the instant application on 22 September 2020.  In a Preliminary Amendment filed on the same date, Applicant amended claims 12, 14, and 29, and canceled claims 10, 13, 15, 24, 26, 30, and 36 - 89.  In the Response to Restriction Election filed 4 April 2022 (see below), Applicants elected the invention of Group I, claims 1 – 9, 11, 12, 14, and 16 – 18, and species encompassed by claims 1 – 9, 12, and 16 - 18.  Consequently, claims 1 – 9, 12, 14, and  16 – 18 are available for substantive examination.
Response to Requirement for Restriction/Election
The Examiner acknowledges Applicants’ election with traverse of the invention of Group 1, claims 1 – 9, 11, 12, 14, and 16 - 18.  The Examiner further acknowledges Applicants’ election of the following species:  polyetheretherketone from the genus identified as polyaryletherketone; β-tricalcium phosphate (β-TCP), as clarified in an interview with Applicants’ representative, Linda Li, Esq., on 17 July 2022, from the genus of calcium salt; and fluorine from the genus of dopant.  Consequently, claims 9, 11, 14, 19, 20, and 21 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicants traverse the Election Requirement on the grounds that the Requirement “has not shown that a serious burden would be required to examine all the claims.”  However, the Examiner notes that Applicants have not presented any arguments to support their allegation as to lack of burden arising from examination of all inventive groups.  In addition, Applicants have failed to apply the appropriate standard that controls on the question of Identity of Invention for applications filed pursuant to 35 U.S.C. § 103 (see 37 C.F.R. § 1.475(a)).  In this regard, the Examiner directs Applicants’ attention to 37 CFR § 1.499 (see also MPEP § 1893.03(d)), which  provides that an examiner may require the restriction of claims for a national stage application that lacks unity of invention pursuant to § 1.1475.  Furthermore, Applicants fail to address the assertion that there is no special technical feature between the inventions as stated in the office action mailed on 5 January 2022.  Furthermore, search burden is not a consideration for unity of invention.
With respect to the Requirement for Election of Species, Applicants argue that a species election “is aimed at situations where there are unreasonable numbers of species claimed. The present situation is not a situation where there are infinite species to be claimed within the elected genus.”  The Examiner respectfully disagrees, primarily on the basis that, again, Applicants do not apply the appropriate standard for assessing whether a species election is proper.  Although Applicants correctly state that “upon allowance of the generic claim . . . Applicants are entitled to and preserve the right for consideration of claims to additional species which depend from or otherwise require all the limitations of the allowable generic claim.”  However, prosecution is not at a stage where the office has determined that any claims are in a condition for allowance.  In the event prosecution ever reaches that stage, then Applicants will be entitled to claims to additional species provided that all other requirements are met.  
Consequently, Applicants’ arguments are unpersuasive and the Restriction/Election Requirement is made FINAL.  
Accordingly, claims 9, 19 – 23, 25, 27 – 29, and 31 – 35 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, and claims 1 – 8, 12, and 16 – 18 are under examination to the extent that the PAEK is PEEK, the dopant is fluorine, and the calcium salt is β-TCP.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 7, and 16, and claims 3 – 6, 8, 12, 17, and 18, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the Applicant regards as the invention.
Claims 1, 2, 7, and 16 recite alternative limitations using the term, “preferably,” thus effectively reciting both broad limitations (see, for example claim 1:  “a polyaryletherketone (PAEK)”), and narrow limitations (see, for example claim 1:  “a polyetheretherketone (PEEK)”).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 8, 12, and 16 – 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2021/0129396 A1 to Jarman-Smith, M., et al., claiming priority to 14 February 2011 (“Jarman-Smith ‘396”).
The Invention As Claimed 
	Applicants claim a bioactive composition comprising a composite comprising a high-viscosity, biocompatible polyetheretherketone (PEEK) polymeric matrix, and homogenously distributed β-TCP,  wherein the PEEK polymeric matrix comprises a powder before processing with an average diameter between about 5 µm to about 2,500 µm, wherein the powder has a density of about 1.15 g/cm3 to about 1.5g/cm3, wherein the PEEK has a melt volume flow rate (MVR) of about 13 cm3/10 min to about 15 cm3/10 min at 400° C and 5 kg of mass, wherein the PEEK has an elongation to failure of about 55% to about 70%, wherein the β-TCP comprises a particulate with an average particulate size of between 0.2 µm to 1.5 µm, wherein the β-TCP comprises a weight ratio of 1 % to 35%, wherein the composite has a melt volume flow rate of about 9 cm3/10 min to about 12 cm3/10 min at 400° C and 5 kg of mass, and wherein the composite has an elongation to failure of about 25% to about 50%.
The Teachings of the Cited Art 
	Jarman-Smith discloses the preparation of a component material for use in medical implants (see ¶[0001]), wherein the component comprises a polymeric material, such as polyetheretherketone (PEEK), and a bioactive material (see ¶[0002]), wherein the bioactive material consists of a calcium phosphate, such as a tricalcium phosphate, including beta-tricalcium phosphate (β-TCP), or hydroxyapatite (HA) (see ¶[0012]), wherein the composite material is prepared by heating a mixture comprising the polymeric material and the bioactive material in an extruder (see ¶[0105]), to yield a material that has tensile properties that are relatively close to those of PEEK while also having high bioactivity, the combination of properties likely arising from the process for preparing the material (see ¶[0031]), wherein use of a screw extrusion process results in better dispersion of bioactive material through a polymeric material such as PEEK than other methods of blending, resulting in high availability of HA at the surface of the molded bioactive component which allows for lower levels of the bioactive material to be used, thus allowing other physical properties of the component to be less compromised so that the polymeric material may be maintained at higher levels in the composite without significantly affecting bioactivity of the component (see ¶[0032]), wherein the process produces a component material comprising a polymeric material-bioactive material composite having tensile strength and/or flexural strength that is at least 85% of the respective strength of the unblended PEEK material (see ¶[0037]; see also, for example), wherein the component material has an impact strength of from at least 5 KJ/m2 to no more than 10 KJ/m2 (see ¶[0041]), wherein the component material has a flexural strength of at least 155 mPa (see ¶[0043]), and a flexural modulus of 6 GPA, or less (see ¶[0044]), wherein the component material exhibits a strain at break of at least 8% (see ¶[0047]), wherein the component material comprises the bioactive material in amounts ranging from no more than 60% wgt, to at least 5% wgt (see ¶¶[0057] – [0058]), wherein the component material comprises PEEK in amounts ranging from no more than 95% wgt to at least 40% wgt (see ¶¶[0060] – [0061]), wherein the component material may be doped with one or more additional chemical elements (see ¶[0067]), wherein the dopant may be fluorine (see ¶[0071]), wherein particles of the polymeric material have a maximum dimension in one direction of at least 0.3 mm to  less than 0.8 mm (see ¶[0115]), wherein particles of the bioactive material have a maximum dimension in one direction of at least 0.3 mm to less than 0.8 (see ¶[0118]), and wherein the component material consists essentially of a single type of polymeric material and a single type of bioactive material (see ¶[0172]).  The reference does not explicitly disclose a material comprising a PEEK that has a melt volume flow rate (MVR) of about 13 cm3/10 min to about 15 cm3/10 min at 400° C and 5 kg of mass, or a PEEK that has an elongation to failure of about 55% to about 70%, or a composite that has a melt volume flow rate of about 9 cm3/10 min to about 12 cm3/10 min at 400° C and 5 kg of mass, or a composite has an elongation to failure of about 25% to about 50%.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to 
prepare a component material for use in medical implants, wherein the component comprises polyetheretherketone (PEEK) and beta-tricalcium phosphate (β-TCP), wherein the composite material is prepared by heating a mixture comprising particles of PEEK and β-TCP to yield a composite material that has tensile properties that are relatively close to those of PEEK while also having high bioactivity, wherein the preparation process produces a component material comprising a PEEK/β-TCP composite having tensile strength and/or flexural strength that is at least 85% of the respective strength of the unblended PEEK material, wherein the component material comprises β-TCP in amounts ranging from no more than 60% wgt, to at least 5% wgt, wherein the component material comprises PEEK in amounts ranging from no more than 95% wgt to at least 40% wgt (PEEK/β-TCP 40:60 to 95:5), wherein the component material may be doped with one or more additional chemical elements, such as fluorine, wherein particles of the PEEK have a maximum dimension in one direction of at least 0.3 mm to less than 0.8 mm, and wherein particles of the bioactive material have a maximum dimension in one direction of at least 0.3 mm to less than 0.8.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference to the effect that the process used, and the proportions of PEEK:β-TCP, result in a composite material with a lower loading of β-TCP, while retaining osteoconductive function, and a composite material with tensile properties that are within 15% of the tensile properties of the PEEK alone.
	With respect to the limitations recited in claims 3 – 5, 17, and 18, directed to mechanical properties of PEEK (claims 3 – 5) and the PEEK/β-TCP composite (claims 17 and 18), the Examiner notes that the reference does not address the mechanical properties of the composite and polymeric materials using the same measures of those mechanical properties as recited in the claims.  However, it is the Examiner’s that due to identity between the polymeric and composite materials taught in the reference and the claimed polymeric and composite materials, as well as the substantially identical preparation processes (see Jarman-Smith ‘396, ¶[0105]; see specification, ¶[0050]), the PEEK and PEEK/β-TCP materials would necessarily exhibit mechanical properties reading on the claim limitations in question.  Further in this regard, the Examiner notes that Applicants’ specification does not disclose any chemical or mechanical properties specific to the PEEK of the invention that would serve to distinguish over the PEEK of the cited reference.  In addition, Jarman-Smith ‘396 teaches that the disclosed composite materials exhibit tensile strength and/or flexural strength that are at least 85% of the respective strength of the unblended PEEK material (see ¶[0037]; see also, for example Table 1).  Applicants’ specification specifically teaches that “introduction [of] biphasic calcium phosphate to the polyetheretherketone (PEEK) material results in a melt volume flow rate (MVR) comparable to the virgin polyetheretherketone (PEEK) material containing no additive” (see ¶0039]).  It is the Examiner’s position that one of ordinary skill in the art would understand that this teaching is directed to a fundamental goal of Applicants’ invention – producing a composite material with mechanical properties that are close as possible to the properties of the polymeric material contained therein.  Thus, both the cited reference and Applicants are pursuing the same goal for the composite materials disclosed therein.  Furthermore, Applicants’ specification, at ¶[0039], states: the blend containing β-tricalcium phosphate (β-TCP) and fluorinated hydroxyapatite (FHA) is capable of producing melt volume flow rates comparable to and superior over the virgin polyetheretherkeonte (sic) (PEEK) material. The melt volume flow rates (MVR) which are elevated above the virgin polyetheretherketone (PEEK) material may be a result of the effect of particle size FIG. 1 and subsequent homogenous dispersion causing beneficial interfacial reactions between the additive and the polymeric matrix.”  In this respect, Jarman-Smith ‘396 teaches the same polymeric material (PEEK), the same bioactive material (β-TCP), and the same process for preparation of the composite materials (see citation, above).  Consequently, the PEEK and the PEEK/β-TCP composites would necessarily possess mechanic properties reading on the limitations in question.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 8, 12, and 16 – 18 would have been obvious within the meaning of 35 USC § 103.

NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619